DETAILED ACTION
This Office Action is responsive to the amendment filed on 12/27/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al, US2016/0068672, in view of Daisuke et al, JP10287768.
A machine translation of Daisuke was used for the preparation of this Action.
The disclosure of Nakajima is discussed in the previous Office Action, incorporated herein by reference (for claims 1, 2, 6).
Briefly, Nakajima discloses a rubber composition for tire treads, wherein said composition comprises a diene-based rubber such as natural rubber (¶0027), a styrene/(meth)acrylic copolymer resin, and 1 to 35 parts of a resin having a softening point in the range of 60 to 119 °C. Said styrene/(meth)acrylic copolymer resin is a 
Nakajima is silent regarding the addition of a rosin.
Daisuke discloses a composition used in the production of tire treads (abstract), wherein said composition comprises 100 parts of a rubber such as natural rubber (¶0007, 0012) and 0.1 to 30 parts of a rosin (for claim 1) having a softening point in the range of 60 to 85 °C and an acid value of 20 or less (¶0007, 0008, 0020, 0021). Daisuke teaches that the addition of said rosin to the rubber results in a final composition having improved heat resistance (¶0006).
Nakajima and Daisuke are directed towards the same field of endeavor-i.e., the production of rubber compositions used in the production of tire treads. Furthermore, as noted above Nakajima teaches that the composition of US2016/0068672 comprises 1 to 35 parts of a resin having a softening point in the range of 60 to 119 °C. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of Nakajima by using the rosin (for claim1) of Daisuke as the resin having a softening point in the range of 60 to 119 °C, with the reasonable expectation of obtaining a final composition that could be used to prepare a tire having improved heat resistance.
It has been held that the selection of any order of mixing ingredients is prima facie obvious; see In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP § 2144.04(IV)(C)). Barring a showing of evidence demonstrating unexpected results, it would have been obvious to combine the prior art additives with one another, 
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.; see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  (MPEP § 2144.05). Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a copolymer having the claimed properties in view of Nakajima.
Regarding the claimed acid value (for claim 1): As discussed above, the styrene/(meth)acrylic copolymer resin of Nakajima and the rosin of Daisuke are characterized by acid values in the ranges of 15 to 250 and 20 or less, respectively. Note that both of these ranges overlap the claimed range. As both the styrene/(meth)acrylic copolymer resin and the rosin can have acid values in the claimed range, it would be obvious to one of ordinary skill in the art to prepare a combination of styrene/(meth)acrylic copolymer resin and rosin having the required acid value by varying the acid values of the individual components (for claim 1).
Regarding the claimed amount of styrene-(meth)acryl copolymer (for claim 5):The combination of  Nakajima and Daisuke renders obvious the use of a combination of 1 to 50 parts of the styrene/(meth)acrylic copolymer resin and 1 to 30 parts rosin. Based on these numbers, it is calculated that the amount of styrene/(meth)acryl copolymer resin 
Regarding the claimed softening point (for claim 4):  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113). As discussed above, the prior art renders obvious a composition comprising the same components combined in the same ratio as the claimed modifier. As the composition rendered obvious by the prior art appears to be the same as the claimed invention, it is reasonably expected that its properties would be the same as claimed. The burden is therefore shifted to applicant to provide evidence demonstrating an unobvious difference between the claimed invention and the prior art (for claim 4)


Response to Arguments
Applicant’s arguments, filed 12/27/2021, with respect to the rejection over Ohta, EP0179458, have been fully considered and are persuasive.  The rejection has been withdrawn in view of the amendment to the independent claim. 
Applicant’s arguments with respect to the rejection(s) of claim(s) over the combination of Nakajima in view of Miyazaki, US 2014/0155521have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Nakajima in view of Daisuke. Applicant’s arguments are addressed below to the extent that they would apply to the  rejection over Nakajima in view of Daisuke as outlined earlier in this Action.
Regarding the argument that neither reference teaches a modifier which is a combination of a styrene/(meth)acryl copolymer and rosin: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Applicant argues that the claimed invention yields unexpected results, citing the examples from the specification.
Evidence of unexpected results must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness; see MPEP § 716.02(e) and the cases cited therein. Applicant’s comparative example 1 does not contain a styrene/(meth)acrylate copolymer as disclosed by Nakajima. As discussed above, Nakajima discloses the use of a styrene/(meth)acrylate copolymer and a resin having a softening point in the range of 60 to 119 °C. The difference between the claimed invention and the prior art is not the addition of a styrene/(meth)acrylate copolymer; rather the difference between the claimed invention and the prior art is the use of a rosin and the selection of the acid value. Applicant’s comparison of the inventive examples to a composition that does not contain a styrene/(meth)acrylate copolymer as taught by Nakajima therefore does not compare the claimed invention to the closest prior art as required.
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range; see In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP 716.02(d)). With regards to the claimed acid value, note that the cited examples are characterized by acid values of 8.5 to 9.8 or 19.1 to 22.6. No data has been presented wherein the acid value is less than 8.5, which corresponds to approximately one third of the claimed range, or acid values between 9.8 and 19.1, a span that covers more than a third of the entire range. No data has been presented from samples wherein the acid 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). 
As currently written, the claimed invention reads on the combination of any rosin and any styrene/(meth)acrylic ester copolymer. In contrast, each of the cited examples was performed using a rosin ester made from tall rosin and glycerin and a copolymer comprising styrene, isobornyl methacrylate, methyl methacrylate, and ethyl methacrylate. The specific compounds used in the cited examples are not commensurate in scope with the broad range of chemical compounds that fall within the scope of the generic terms “rosin” and “styrene-(meth)acryl copolymer”. Additionally, note that the examples were prepared using specific amounts of each component (see Table 1); in contrast, the claimed invention reads on compositions wherein each component can be present in any amount.
Finally, note that the properties applicant cites are not obtained from the composition as defined in the claims; rather, they are properties of composition comprising a variety of other components such as 100 parts of a blend of styrene/butadiene rubber and polybutadiene rubber, a filler which is a blend of carbon black and silica, etc. (see specification 0206-0209). It is unclear whether the allegedly 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765 

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765